                                                                     1
                                                                           Debra I. Grassgreen (CA Bar No. 169978)
                                                                     2     Miriam Manning (CA Bar No. 178584)
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                     3     150 California Street, 15th Floor
                                                                           San Francisco, CA 94111
                                                                     4     Telephone: (415) 263-7000
                                                                           Facsimile: (415) 263-7010
                                                                     5     E-mail:    dgrassgreen@pszjlaw.com
                                                                                      mmanning@pszjlaw.com
                                                                     6
                                                                           David J. Bradford (admitted pro hac vice)
                                                                     7     Catherine Steege (admitted pro hac vice)
                                                                           Terri L. Mascherin (admitted pro hac vice)
                                                                     8     Katharine R. McLaughlin (admitted pro hac vice)
                                                                           JENNER & BLOCK LLP
                                                                     9     353 N. Clark St.
                                                                           Chicago, IL 60654
                                                                    10     Telephone: (312) 222-9350
                                                                           E-mail:       dbradford@jenner.com
                                                                    11                   csteege@jenner.com
                                                                                         tmscherin@jenner.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                   kmclaughlin@jenner.com
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     Counsel for Uber Technologies, Inc.
                                            ATTORNEYS AT LAW




                                                                    14                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                    15                                   SAN FRANCISCO DIVISION
                                                                    16
                                                                            In re:                                           Bankruptcy Case No. 20-30242 (HLB)
                                                                    17
                                                                            ANTHONY SCOTT LEVANDOWSKI,                       Chapter 11
                                                                    18
                                                                                                         Debtor.             CERTIFICATE OF SERVICE
                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:105795.1
                                                                         Case: 20-3024285647/001
                                                                                            Doc# 592-1    Filed: 07/15/21    Entered: 07/15/21 11:36:13   Page 1
                                                                                                                   of 3
                                                                     1      STATE OF CALIFORNIA                    )
                                                                                                                   )
                                                                     2      CITY OF SAN FRANCISCO                  )

                                                                     3             I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                           I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4     Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5              On July 15, 2021, I caused to be served the following documents in the manner stated
                                                                           below:
                                                                     6
                                                                                           UBER TECHNOLOGIES INC.’S STATUS CONFERENCE STATMENT
                                                                     7

                                                                     8                     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                           (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                                           was served by the court via NEF and hyperlink to the document. On
                                                                     9
                                                                                          July 15, 2021, I checked the CM/ECF docket for this bankruptcy case or
                                                                    10                     adversary proceeding and determined that the following persons are on the
                                                                                           Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                    11                     stated below
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                     (BY US MAIL) On ____________, I caused to be served the above-described
                                                                                           document by U.S. Mail. I am readily familiar with the firm’s practice of
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                     collection and processing correspondence for mailing. Under that practice it
                                            ATTORNEYS AT LAW




                                                                    14
                                                                                          would be deposited with the U.S. Postal Service on that same day with postage
                                                                                           thereon fully prepaid at San Francisco, California, in the ordinary course of
                                                                                           business. I am aware that on motion of the party served, service is presumed
                                                                    15                     invalid if postal cancellation date or postage meter date is more than one day after
                                                                                           date of deposit for mailing in affidavit.
                                                                    16
                                                                                           (BY EMAIL) On July 15, 2021, I caused to be served the above-described
                                                                    17                    document by email to the parties indicated on the attached service list at the
                                                                                           indicated email address.
                                                                    18
                                                                                   I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    19     States of America that the foregoing is true and correct.
                                                                    20             Executed on July 15, 2021 at San Francisco, California.

                                                                    21
                                                                                                                                               /s/ Oliver Carpio
                                                                    22                                                                          Legal Assistant

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                2
                                                                           DOCS_SF:105795.1
                                                                         Case: 20-3024285647/001
                                                                                            Doc#     592-1    Filed: 07/15/21       Entered: 07/15/21 11:36:13       Page 2
                                                                                                                       of 3
                                                                     1         SERVED VIA ECF/NEF
                                                                     2               John W. Berry john.berry@mto.com, lori.cruz@mto.com
                                                                                     Danisha Brar dbrar@kbkllp.com
                                                                     3               Neel Chatterjee NChatterjee@goodwinlaw.com, ASkorostensky@goodwinlaw.com
                                                                                     Trevor Ross Fehr trevor.fehr@usdoj.gov
                                                                     4               Seth Goldman seth.goldman@mto.com, cynthia.richardson@mto.com
                                                                                     Alexander S. Gorin alex.gorin@mto.com, cindi.richardson@mto.com
                                                                     5               Thomas E. Gorman tgorman@keker.com, thomas-gorman-9043@ecf.pacerpro.com
                                                                                     Debra I. Grassgreen dgrassgreen@pszjlaw.com, hphan@pszjlaw.com
                                                                     6               Jordan R. Jaffe jordanjaffe@quinnemanuel.com
                                                                                     Katharine A. Kates katharine@ramsey-ehrlich.com, sonia@ramsey-ehrlich.com
                                                                     7               Tobias S. Keller tkeller@kbkllp.com
                                                                                     Tobias S. Keller tkeller@kellerbenvenutti.com
                                                                     8               Dara Levinson Silveira dsilveira@kbkllp.com, hrobertsdonnelly@kbkllp.com
                                                                                     Andrew R. Lewis andrew.lewis@mto.com, aileen.beltran@mto.com
                                                                     9
                                                                                     John William Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                     Michael W. Malter michael@bindermalter.com
                                                                    10
                                                                                     Miriam Manning mmanning@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                     Katharine McLaughlin kmclaughlin@jenner.com
                                                                    11
                                                                                     Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12               Brett M. Schuman bschuman@goodwinlaw.com, pdukemosier@goodwinlaw.com
                                                                                     Wendy W. Smith Wendy@bindermalter.com
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13               Hong-An Vu HVu@goodwinlaw.com, ASkorostensky@goodwinlaw.com
                                            ATTORNEYS AT LAW




                                                                                     Rachel M. Walsh rwalsh@goodwinlaw.com, tsutton@goodwinlaw.com
                                                                    14               William P. Weintraub WWeintraub@goodwinlaw.com, ACunningham@goodwinlaw.com

                                                                    15         SERVED VIA US MAIL

                                                                    16
                                                                             Attorneys for Google LLC                        Attorneys for Anthony S. Levandowski
                                                                    17
                                                                             MUNGER, TOLLES & OLSON LLP                      KELLER BENVENUTTI KIM LLP
                                                                    18       Thomas B. Walper (thomas.walper@mto.com)        Tobias S. Keller (tkeller@kbkllp.com)
                                                                             John W. Berry (john.berry@mto.com)              Dara L. Silveira (dsilveira@kbkllp.com)
                                                                    19       Alexander S. Gorin (alex.gorin@mto.com)

                                                                    20       KEKER, VAN NEST & PETERS LLC                    GOODWIN PROCTER LLP
                                                                             Rachael E. Meny (rmeny@keker.com)               Brett Schuman (bschuman@goodwinlaw.com)
                                                                    21       Thomas E. Gorman (tgorman@keker.com)            Rachel M. Walsh (rwalsh@goodwinlaw.com) Hong-
                                                                             Reid P. Mullen (rmullen@keker.com )             An Vu (hvu@goodwinlaw.com)
                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:105795.1
                                                                         Case: 20-3024285647/001
                                                                                            Doc# 592-1     Filed: 07/15/21    Entered: 07/15/21 11:36:13          Page 3
                                                                                                                    of 3
